                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


MOLLY ABRAHAM,

                   Plaintiff,

      v.                                           Case No. 15-cv-1116-pp

BOARD OF REGENTS OF
THE UNIVERSITY OF WISCONSIN SYSTEM,
SUE WESLOW, SHANNON BRADBURY,
DEVARAJAN VENUGOPALAN, JOHANNES BRITZ,
and JASON KUIPER,

                   Defendants.


 ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
              (DKT. NO. 33) AND DISMISSING CASE


      The University of Wisconsin-Milwaukee (UWM) eliminated the plaintiff’s

position after fourteen years. The plaintiff attributes the defendant’s decision to

her sex and to retaliation for filing a complaint, and asserts that the defendants

interfered with her exercise of Family Medical Leave Act (FMLA) and her

requested accommodations. The plaintiff’s second amended complaint includes

claims under Title VII of the Civil Rights Act of 1964, the Equal Pay Act of

1963, the Americans with Disabilities Act, the Rehabilitation Act, the Equal Pay

Act, the Fourteenth Amendment, the Family Medical Leave Act and 42 U.S.C.

¶1983. Dkt. No. 16.

      The defendants have moved for summary judgment on the ground that

UWM had a legitimate, nondiscriminatory reason for its decision—the plaintiff


                                         1
had been tasked with maintaining a software program that had become

obsolete over the course of years. Dkt. No. 41. After convening a task force, the

defendants conducted an independent audit identifying weaknesses and

security concerns with the software. According to the defendants, they made

the decision to lay off the plaintiff after decommissioning the software and

concluding that she was not qualified to replace the other two people in her

unit (a male and a female). Id. at 3. They also assert that that the plaintiff’s

requested accommodations were unreasonable as a matter of fact and law.

      The plaintiff since has abandoned her claims under the Equal Pay Act

and the Fourteenth Amendment. She still maintains that the defendants

discriminated against her over the years, pointing to the sequence of events as

her “best evidence” of discrimination. In mid-2012, the plaintiff filed a

complaint alleging unequal pay based on sex. Defendant Jason Kuiper denied

her request for accommodations in late 2013, and defendants Shannon

Bradbury and Sue Weslow made the decision to eliminate the plaintiff’s

position at the end of June in 2014. Dkt. No. 43. Because the timing fails to

raise a genuine issue of material fact, the court will grant the defendants’

motion.

I.    Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317,

                                         2
324 (1986); Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 668 (7th Cir.

2011). “Material facts” are those under the applicable substantive law that

“might affect the outcome of the suit.” Anderson, 477 U.S. at 248. A dispute

over “material fact” is “genuine” if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id.

      A party asserting that a fact cannot be disputed or is genuinely disputed

must support the assertion by:

      (A) citing to particular parts of materials in the record, including
      depositions, documents, electronically stored information, affidavits
      or declarations, stipulations (including those made for purposes of
      the motion only), admissions, interrogatory answers, or other
      materials; or

      (B) showing that the materials cited do not establish the absence or
      presence of a genuine dispute, or that an adverse party cannot
      produce admissible evidence to support the fact.


Fed. R. Civ. P. 56(c)(1). “An affidavit or declaration used to support or oppose a

motion must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).

II.   Findings of Fact

      The parties’ proposed findings of fact highlight the problems that occur

when litigants fail to follow the local rules. The civil local rules call for no more

than 150 separately numbered statements of fact. Civil L.R. 56(b)(1)(C)(ii) (E.D.

Wis.). A party opposing a statement of fact must respond to each paragraph

with specific references to the affidavits, declarations, parts of the record and

other supporting material that supports her position. Civil L.R. 56(b)(2)(B)(i)
                                          3
(E.D. Wis.). If the party opposing summary judgment intends to rely on

additional facts, she should provide a statement consisting of short numbered

paragraphs with the additional facts and citations to the record. Civil L.R.

56(b)(2)(B)(ii).

       The defendants filed proposed findings with more than one material fact

per paragraph. The plaintiff responded to each paragraph with additional

proposed findings that should have been filed as a separate statement. In

addition, the plaintiff included citations to evidence that did not dispute the

proposed finding of material fact or that was not supported by the citation

provided. The Seventh Circuit has made clear that a “district court is not

required to ‘wade through improper denials and legal argument in search of a

genuinely disputed fact.’” Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003)

(quoting Bordelon v. Chi. Sch. Reform Bd. of Trs., 233 F.3d 524, 529 (7th Cir.

2000)). Despite this dispensation, the court waded, and has considered

findings to the extent they are supported by the record.

       A.     UWM: Organization

       UWM, a large public university, employs a workforce of approximately

3,800 employees (excluding student workers). Dkt. No. 36 at ¶3. It has policies

in place to make it an equal opportunity, affirmative action employer, and it

prohibits discrimination on the basis of race, sex, color, national origin, age or

any other statute protected by Wisconsin or federal law. Id. at ¶4. UWM also

prohibits discrimination based on additional classes such as gender identity.

Id. UWM maintains a separate Discriminatory Conduct Policy that provides a

                                         4
mechanism for employees to file discrimination complaints with UWM’s Office

of Equity/Diversity Services (EDS). Id. at ¶5. The plaintiff does not dispute that

these policies exist.

      UWM is organized into several divisions, including the Division of

Academic Affairs and the Division of Finance & Administrative Affairs (FAA). Id.

at ¶¶6, 8. At all relevant times, Provost and Vice Chancellor Johannes Britz

headed the Division of Academic Affairs. Id. at ¶ 8. Vice Chancellor Robin Van

Harpen headed the Division of Finance & Administrative Affairs (FAA). Id. at

¶2.

      There are eight units in the FAA, including the Department of Human

Resources and University Information and Technology Services (UITS). Id. at

¶6. The Department of Human Resources had several different people in charge

during the relevant period. Associate Vice Chancellor of Human Resources Sue

Weslow headed the Department of Human Resources from March 21, 2011

through January 31, 2014. Id. at ¶7. An Interim Associate Vice Chancellor

headed the department between February 1, 2014 and August 4, 2014. Id.

Associate Vice Chancellor Tim Danielson took over the position from August 5,

2014, through the time the defendants filed for summary judgment. Id.

      B.     The Plaintiff’s Job

      UWM hired the plaintiff on January 1, 2000 on a fifty percent contract

for one semester as an Associate Administrative Specialist within Academic

Affairs. Dkt. No. 35 at ¶3. In that position, she assisted the coordinator of the

UWM Faculty Mentoring Program. Id. In November of 2001, UWM promoted the

                                        5
plaintiff to full-time Administrative Specialist and she continued to work as the

Assistant to the Coordinator for the Faculty Mentoring Program. Id. at ¶4.

      Two years later the plaintiff’s position moved into the newly-created

Employee Development Program within Academic Affairs, which ultimately

replaced the Mentoring Office. Id. at ¶5. Pauli Taylorboyd served as the

Employee Development Program’s Director until her retirement on June 30,

2011, and Taylorboyd reported to Devarjan Venugopalan (Associate Vice

Chancellor for Academic Affairs, and previously Associate Dean of the College

of Engineering and Applied Sciences). Id. at ¶¶5, 2. Although the Employee

Development Program was physically located in the Human Resources

Department’s office space, it was not formally a part of the Human Resources

Department. Id. at ¶6. Taylorboyd and the plaintiff were the only two

permanent staff members in the Employee Development Program. Id. at ¶7.

      Before joining the staff at UWM, the plaintiff had two different jobs where

she taught herself to create web pages. Dkt. Nos. 34 at ¶13, 48 at ¶13. She did

not, however, have formal training in web design or web development. Dkt. No.

42 at 3, 4, 5. After she was hired by UWM, she took a two-day course in a

programming language called “cold fusion.” Id. at 5.

            1.    MyDev

      As part of the plaintiff’s duties, she created and launched the My

Development (MyDev) registration tool. Dkt. No. 35 at ¶8. MyDev was a web-

based system that, among other things, assisted in organizing and scheduling

employee trainings. Id. MyDev was very useful when the plaintiff first created

                                        6
it. Id. at ¶36. It allowed people to post programs they offered for employee

development, allowed people to register for programs, and would add the

program to the registrant’s university calendar. Id. This was something that

UWM did not have and there were no comparable programs available. Id. at

¶37. The programming language used to create MyDev was cold fusion. Id.

      The plaintiff’s primary duties between 2004 through 2014 revolved

around managing and maintaining MyDev. Id. at ¶8. The plaintiff asserts that

MyDev could do more than organizing and scheduling. For example, the

plaintiff says that that all members of the campus community could search for

and register for training and professional development opportunities; that the

program could send calendar invitations as reminders; that it allowed users to

cancel their registrations, produce searchable calendars of training

opportunities and interface with Human Resources and Student registration

systems; that it provided multimedia training to the campus community; and

that it could produce certificates of completion and keep an electronic record of

training and activities for all users. Dkt. No. 44 at ¶4.

             2.    Reclassification

      In 2004, the plaintiff petitioned to have her position converted from

Academic Staff to Classified Staff as an IS Comprehensive Services Senior. Dkt.

Nos. 35 at ¶9; 35-1. UWM granted her request and she became part of the

state civil service system on July 1, 2004, subject to chapter 230 regarding

recruitment, compensation and layoff. Dkt. Nos. 35 at ¶39; 35-2. UWM




                                         7
reclassified the plaintiff again, this time, as an IS Comprehensive Service

Specialist, on October 11, 2009. Dkt. Nos. 35 at ¶10; 35-3.

      UWM restructured several times over the years. On June 19, 2011, the

Payroll Office consolidated with Human Resources and moved from the

Division of Academic Affairs into the FAA Division. Dkt. No. 36 at ¶9. When

Taylorboyd retired, the plaintiff reported directly to Venugopalan. Dkt. No. 35

at ¶11. At that point, the plaintiff became the only permanent employee

working in the Employee Development Program Unit. Id. at ¶12. The plaintiff

acknowledges that Venugopalan assumed some of Taylorboyd’s duties, for

which he did not receive any additional monetary compensation or bonus, id.

at ¶13, but she asserts that his contributions were minimal, dkt. no. 44 at ¶7.

      Sometime after Venugopalan started supervising the plaintiff, he

scheduled weekly meetings with the plaintiff. Dkt. No. 35 at ¶14. Because he

had many different responsibilities, had a busy schedule and often travelled,

Venugopalan missed some of the meetings and asked the plaintiff to meet on a

biweekly basis instead. Id. Venugopalan told the plaintiff to contact him if she

ever needed assistance with any issues. Id. at ¶15.

      Sometime around September 2011, because of physical space

constraints, the Employee Development Program’s office moved to a second-

floor conference room close to Human Resources. Id. at ¶16. The plaintiff

points out that the room had once been used for storage and had no windows.

Dkt. No. 44 at ¶8. The plaintiff and one student or a limited-term employee

worked in that space. Dkt. No. 35 at ¶16.

                                        8
             3.    Plaintiff’s Request for a Raise

      The plaintiff sought a raise in February 2012 on the ground that she was

paid less than people working in the IS Tech classification in the UITS Unit. Id.

at ¶17. Venugopalan contacted a UITS administrator regarding the UITS salary

information the plaintiff had supplied. Id. at ¶19. He learned that the

information provided by the plaintiff showed salary information for positions

that had been broad-banded by the Office of State Employment relations in

order to give hiring authorities more flexibility in hiring and retaining

employees. Id. Venugopalan also spoke to UWM’s Manager of Classified

Services in Human Resources, who said that UITS positions created, managed

and monitored very large systems, in contrast to the smaller, web-based MyDev

program the plaintiff was managing. Id. at ¶20. Employees in UITS had the

same title as the plaintiff but generally were paid more. Id. at ¶21.

      Venugopalan asked Human Resources to look at the position

descriptions to determine whether the plaintiff’s job duties were similar to

those employees who were paid more. Id. The plaintiff does not dispute that a

job title, in itself, does not explain the extent of a person’s duties and people

with the same title may perform completely different tasks with different levels

of responsibility and may possess vastly different skills. Dkt. No. 48 at ¶27.

Similarly, the plaintiff admits that UWM was experiencing financial difficulties

at that time. Id. at ¶29. Venugopalan was not aware of any employee whose

responsibilities did not increase significantly receiving a salary increase at that

time. Dkt. No. 35 at ¶23. The plaintiff did not receive a raise. Id. at ¶22.

                                         9
      In early April 2012, the plaintiff requested that a vacancy in the

Employee Development Program be filled with a limited-term employee (LTE).

Id. at ¶29. All LTE positions must be submitted to and approved by the

Provost. Id. The Provost approved the plaintiff’s request and the plaintiff hired

an LTE scheduled to begin work on May 29, 2012. Id. The plaintiff’s job duties

during this period involved frequent meetings with MyDev users on campus to

help them with the program, attending business development meetings on

campus, and talking with people over the phone. Dkt. Nos. 42 at 12; 52 at ¶31.

            4.     Task Force Convened

      In February 2012, Provost Johannes Britz appointed a task force to

examine the effectiveness of three units within Academic Affairs: the Center for

Instruction & Professional Development (CIPD), the Learning Technology

Center (LTC), and the Employee Development Program. Dkt. No. 35 at ¶30. The

task force was named the CIPD/LTC/MyDev Task Force after the programs it

was evaluating. Id. at ¶31. The task force consisted of employees Phyllis King,

Jean Salzer, Laura Pedrick, Susan Stalewski, Nicholas Proferes, Kat Ganski

and Venugopalan. Id. at ¶32. The plaintiff and the directors of CIPD and LTC

were not members of the task force, nor were any employees of CIPD or LTC.

Id. at ¶33. The task force convened several meetings, received

recommendations from a focus group, reviewed national best practices in the

relevant areas and employed an outside consultant to spend two days

interviewing various constituent groups and staff on campus. Id. at ¶31.




                                        10
      On October 15, 2012, the task force issued its report, recommending,

among other things, that the Employee Development Program be moved into

the Human Resources Department within the FAA. Dkt. Nos. 35 at ¶34; 35-7.

The task force also recommended that the Director of Human Resources be

tasked with “leading a committee (in conjunction with the Best Place to Work

Initiative) that would provide campus with opportunities for leadership and

professional development training.” Id. The task force also made several

recommendations regarding the two other units within Academic Affairs—CIPD

and LTC, and suggested that an advisory board should consider long-term

changes in all three units. Dkt. Nos. 35 at ¶35; 35-7.

            5.    The Plaintiff’s Discrimination Complaint

      On April 12, 2012—two months after Britz formed the task force to

evaluate the effectiveness of the Employee Development Program—the plaintiff

filed a complaint with UWM’s Equity/Diversity Services (EDS) alleging that her

supervisor, Venugopalan, and Britz were discriminating against her on the

basis of sex/gender. Dkt. No. 35 at ¶24; 35-4. She alleged that she had to

assume some of Taylorboyd’s responsibilities after Taylorboyd retired, that

Venugopalan and Britz did not appreciate her contributions, that they did not

provide her with feedback, that she was unsure of the continuation of the

Employee Development Program and that she was entitled to additional pay as

compared to male colleagues working for the University information and

Technology Services. Dkt. No. 35 at ¶25; 35-4.




                                       11
      On August 31, 2012, EDS issued a determination finding insufficient

evidence to support a finding of sex and/or gender discrimination Dkt. Nos. 35

at ¶26; 35-5. The determination stated that EDS interviewed the plaintiff,

Venugopalan, Britz and one other employee (who was not named in the

decision) who chaired the CIPD/LTC/MyDev Task Force. Dkt. Nos. 35 at ¶27;

35-5 at 2. The determination stated that EDS also reviewed documents

submitted by the plaintiff, including her position description, performance

evaluation, and a list of additional duties assumed following her supervisor’s

retirement. Id. The plaintiff did not appeal the EDS’s decision, and then-

Chancellor Lovell issued a final determination finding no evidence of sex or

gender discrimination. Dkt. No. 35-6.

      The plaintiff concedes that Britz did not do anything to overtly

discriminate against her, but she believes he did not take her EDS complaint

seriously. Dkt. No. 42 at 20-21. On the other hand, she feels Venugopalan

discriminated against her because he was dismissive of what she did, was too

busy to meet with her, and (she believes) disregarded her request for a raise.

Id. at 21.

             6.   Internal Reorganization

      In February 2013, Human Resources reorganized internally and created

the Organizational Development Unit, overseen by Shannon Brandbury, UWM

Employment Relations Manager. Dkt. No. 39 at ¶5. The Organizational

Development Unit was tasked with providing supervisory and managerial

training among other campus training initiatives. Id. It was to consist of three

                                        12
employees: an HR training coordinator position, a (vacant) Director position (to

assume Taylorboyd’s duties) and the plaintiff. Id.

      On February 25, 2013, the Employee Development Program officially

transferred into Human Resources and was absorbed into the Organizational

Development Unit, which came to be known as Professional Development and

Education, or PDE. Id. at ¶6. In the new unit, the plaintiff continued to

primarily work with MyDev. Id. at ¶7.

      That same day, Bradbury and Weslow (the HR Director), met with the

plaintiff and asked her to prepare a list of projects she was working on related

to MyDev. Dkt. Nos. 39 at ¶8; 38 at ¶3. They also asked the plaintiff to explore

other alternatives to using MyDev. Dkt. No. 39 at ¶9. Weslow communicated to

Vice Chancellor Van Harpen that the plaintiff appeared unwilling to evaluate

MyDev’s effectiveness. Dkt. No. 36 at ¶10.

      Several months later, Human Resources hired Ann Rudolph as Training

Manager and to directly supervise the plaintiff and one other employee. Dkt.

Nos. 39 at ¶10; 38 at ¶4. Rudolph’s work was not up to standards and, around

the beginning of September 2013, Bradbury gave Rudolph a critical

performance evaluation; Rudolph quit the next day or soon thereafter. Dkt.

Nos. 38 at ¶6; 39 at ¶11. UWM never hired a replacement for Rudolph’s

position. Dkt. No. 38 at ¶19.

      On September 2, 2013, over five months after it was requested, the

plaintiff provided a list of MyDev-related projects on which she was working.

Dkt. No. 39 at ¶13. The list did not include all of the functionality of projects

                                        13
that were supported by MyDev and there were no projects or services on the

list for Human Resources, id.; the plaintiff insists that none of those items were

requested, dkt. no. 48 at ¶55.

            7.    Audit

      On September 6, 2013, Bradbury and Weslow decided that MyDev—by

then, almost ten years old—should be studied by someone outside of Human

Resources. Dkt. No. 39 at ¶¶14, 15. Weslow had been informed that other new

software options may have existed that provided similar functions to MyDev. Id.

at ¶15. Information technology had been changing rapidly since 2010. Dkt. No.

42 at 5. While people still used cold fusion at UWM for things such as the

UWM Undergraduate Catalog, the Schedule of Classes and Experts Directory,

UWM had made the decision to utilize other software. Dkt. Nos. 34 at ¶39; 48

at ¶39.

      Weslow said that she and Bradbury decided to have someone outside of

HR study MyDev because she needed an honest assessment of the tool by a

neutral person. Dkt. No. 39 at ¶14. At that time, the plaintiff was the only

UWM employee trained to sufficiently maintain MyDev, and this posed a

concern to Bradbury and Weslow from an operations perspective. Dkt. No. 39

at ¶16. The plaintiff acknowledges that an audit was done, dkt. no. 48 at ¶61,

but maintains that the decision to decommission MyDev was made at least as

early as August 21, 2013 (two weeks before the date Weslow says she and

Bradbury made the decision), dkt. nos. 45 at ¶3; 45-2.




                                       14
      On September 9, 2013, Weslow received permission to engage UWM

employee Mark Jacobson, an IS Supervisor 2 in UITS, to study the

effectiveness of MyDev. Dkt. No. 39 at ¶17. Jacobson, who attended UWM for

graphic design, worked for several years conducting Web work and owned a

company supporting a health care company. Dkt. No. 37 at ¶3. He started at

UWM in IT doing web work in 2003. Id. As the acting Director of UITS,

Jacobson supported a number of the UWM web platforms, including UWM.edu

and a number of custom applications that the schools, colleges and

administrative departments use. Id. Jacobson supervised about ten full-time

staff and ten student employees. Id. His team worked in design and coding,

and they ran all of the servers that support UWM.edu websites. Id. He had

conducted audits of other web-based technologies for UWM in the past as part

of his job responsibilities. Id. at ¶7.

      In September 2013, Jacobson received an email requesting that he

conduct an independent technical assessment of the MyDev Tool and service.

Id. at ¶4. Weslow wanted a technical analysis of MyDev, to consider whether

MyDev was a viable platform and, if so, how long it would remain that way; she

also wanted to know if there were other tools that could better suit UWM’s

needs. Dkt. No. 39 at ¶18; 39-2. Jacobson obtained MyDev’s code. Dkt. No. 37

at ¶6. He and his staff then conducted a direct audit of the code and reviewed

it against industry good practices. Id. They found numerous areas that needed

improvement and standards that were not being met at all. Id. As of that time,

neither Bradbury nor Jacobson were aware that the plaintiff had, over a year

                                          15
earlier, submitted a discrimination complaint to EDS. Dkt. Nos. 38 at ¶8; 37 at

¶5.

      Jacobson issued his review of MyDev on or about November 7, 2013.

Dkt. Nos. 37 at ¶11; 37-1. As detailed in his report, Jacobson reviewed the

structure and formatting of the underlying programming code of MyDev,

comparing it to the technologies, standards, and best practices that had

emerged in the last decade. Id. He reviewed MyDev for “general security, design

principles, the technical infrastructure platform, and the ease of accessibility

for users.” Id.

      Jacobson found that MyDev’s programming was rudimentary and had

not been upgraded, refined or redesigned based on evolving campus and

industry technology best practices and standards. Dkt. Nos. 37 at ¶8; 37-1.

This resulted in significant increases in the time required to perform

maintenance, provide support and add enhancements. Id. Jacobson found the

security for access to MyDev was defective and did not meet industry

standards. Dkt. Nos. 37 at ¶9; 37-1. Any user with access to the application

could view, edit or delete anyone else’s data or trigger emails to any event

registrants. Id. It was impossible to effectively identify whether someone had

gained inappropriate access to the tool or if an attack on the tool was being

attempted. Id. MyDev also lacked clear organizational and technical structure,

with a significant number of redundant and outdated files. Id. It was not

mobile device compatible, and it did not meet web accessibility standards. Id.

After reviewing MyDev, Jacobson compared it to other technology that could

                                        16
perform the same services and he detailed the results in a chart. Dkt. Nos. 37

at ¶10; 37-1.

      Weslow reviewed Jacobson’s report and discussed it with him. Dkt. No.

39 at ¶19. She concluded that MyDev was outdated and had been made

obsolete by readily available open sources and licensed software options that

better suited the university’s needs. Id. Rudolph says it is her recollection that

Bradbury and Weslow told her they were going to decommission MyDev before

that time—sometime shortly after she began working for UWM in 2013. Dkt.

No. 45 at ¶10. An August 21, 2013 email from Bradbury to Rudolph says that

they were going to “sunset” MyDev. Dkt. Nos. 45 at ¶3; 45-2. Weslow never told

Rudolph to terminate the plaintiff, dkt. no. 39 at ¶11, and Rudolph admits that

neither Bradbury nor Weslow told her to fire the plaintiff, dkt no. 45 at ¶6.

      In any event, Weslow recommended to Vice Chancellor Van Harpen that

the campus consider other applications and phase out MyDev. Dkt. No. 39 at

¶20. On January 31, 2014, Van Harpen sent a memo to all current users of

MyDev, as well as all UWM deans and division heads, explaining that MyDev

would be transitioned to a web content management tool called WordPress. Id.

at ¶21.

      Those involved in the decision making submitted evidence regarding their

experiences with MyDev. Around 2011, when Van Harpen was still working in

legal affairs, she was involved in developing an online training through MyDev.

Dkt. No. 36 at ¶13. Van Harpen and her staff found working with MyDev to be




                                        17
challenging and she believed that that MyDev was becoming clunky and

outdated in comparison to other available IT solutions. Id.

      Similarly, Venugopalan had learned over time from UITS that they were

not going to support cold fusion on their platform. Dkt. No. 35 at ¶37. In

addition, the web-based application that supported the faculty mentoring

program that the plaintiff created was not being updated. Id. at ¶38. There

were people listed in the application as either eligible mentors or mentees who

had died or who had left the university years before. Id. Venugopalan found the

data in the application that the plaintiff had maintained to be unreliable and

he had to keep track of the mentoring arrangements manually on a

spreadsheet. Id. Venugopalan also received complaints from people about not

being able to post events on MyDev and that the plaintiff would fix the

problems on a case-by-case basis. Id. at ¶39. Venugopalan felt that MyDev was

no longer working for UWM’s needs. Id. The plaintiff acknowledges that it is not

unusual for software to become outdated. Dkt. Nos. 35 at ¶39; 48 at ¶105.

      The plaintiff denies that MyDev was completely replaced and denies that

no one used it after it was decommissioned. Dkt. Nos. 44 at ¶6; 48 at ¶12. It

appears that the home page was available through September of 2016, dkt. no.

47 at ¶6, but the court located no evidence that UWM used MyDev after 2014.

            8.    The Plaintiff’s FMLA Request/Request for Accommodation

      Soon after Jacobson began his audit, but before the final determination,

the plaintiff called in sick to work. Dkt. Nos. 38 at ¶9; 40 at ¶3. On Monday,

September 23, 2013, the plaintiff submitted a Family and Medical Leave

                                       18
(FMLA) request with statement from a psychiatrist, who indicated that the

plaintiff was unable to perform her job functions (specifically, “[a]ny function

involving executive functions of the brain”). Dkt. No. 40-1. The doctor further

indicated that the plaintiff had “no frustration tolerance, labile mood, sadness,

anxiety, insomnia, inability to concentrate and easy distractibility.” Id. The

psychiatrist indicated that the period of incapacity would last until April 2014;

the leave request form, however, asked for two weeks. Id.

      On September 25, 2013, UWM approved the plaintiff for FMLA leave

through December 12, 2013, which would exhaust the total amount of leave

she was eligible for under the FMLA and WFMLA for 2013. Dkt. Nos. 40 at ¶4;

40-2; 38 at ¶10; 38-1. In addition, UWM approved a leave of absence using her

accrued leave as provided by the Wisconsin Administrative Code §ER

18.14(2)(a). Id.

      On October 9, 2013, the plaintiff emailed a Fitness for Duty Certification

from a different doctor indicating that, as of October 12, 2013, she was able to

work twenty hours per week from home. Dkt. No. 38 at ¶11. Bradbury

responded to the plaintiff via email on October 10, 2013, informing her that,

although her request to work from home was raised in the context of her FMLA

leave, it was really a request for accommodation. Id. at ¶12. Bradbury provided

the plaintiff with a copy of the UWM’s disability Accommodation Request Form

and asked her to complete it. Id.

      On October 14, 2013, the plaintiff emailed Jason Kuiper, UWM’s

Disabilities in Employment Coordinator, a disability accommodation request

                                        19
form asking that she be allowed to work a maximum of twenty hours per week

from home. Dkt. Nos. 40 at ¶5; 10-3; 10-4. Kuiper responded four days later

asking the plaintiff to furnish additional health care provider information. Dkt.

Ns. 40 at ¶5; 40-4. As of October 18, 2013, Kuiper was not aware that the

plaintiff had filed a discrimination complaint with the EDS back in April of

2012. Dkt. No. 40 at ¶6.

      On November 5, 2013, Kuiper received a letter from the plaintiff’s

therapist, Rabbi Mitchell Cohen, indicating that the plaintiff had a myriad of

specific emotional and psychological conditions, that the plaintiff had reported

to him that her work environment was chaotic and toxic, and that she was

unable to work in her office due to her supervisor’s recent resignation. Dkt.

Nos. 40 at ¶7; 40-5. The plaintiff never explained to Kuiper, in person or in

writing, what made the work environment chaotic and toxic and she never

provided concrete details. Dkt. No. 40 at ¶8. Rabbi Cohen indicated that the

plaintiff had reported to him that her work environment was toxic because of

mean spirited statements by her supervisor, and that such comments caused

mental anguish and panic attacks. Dkt. Nos. 40 at ¶9; 40-5. He suggested that

working from home on a sporadic basis would accommodate her health

condition. Id. He proposed the schedule to last one month, after which time it

could be reassessed. Id.

      Upon receiving the accommodation request, Kuiper considered the

medical information the plaintiff had provided, consulted with her immediate

supervisor and reviewed her position description. Dkt. No. 40 at ¶10. He

                                       20
responded to the plaintiff by letter dated November 21, 2012. Id. at ¶11. He

stated his conclusion that she would not be able to perform the essential

functions of her job without being present at UWM. Id. He went on to state:

      Specifically, there is little to no ability to supervise your work if it is
      performed at home, you need to interact face-to-face with your
      supervisor, peers and customers, you are expected to participate in
      campus user groups, teams and committees, and you must be able
      to handle immediately any problems that may arise with the
      Employee Development system. In addition, as you know, the
      Professional Development and Education (PDE) unit within the
      Department of Human Resources is a new entity (since February
      2013), with newly assigned responsibilities from the Chancellor’s
      Best Place to Work Initiative including supervisory training,
      augmented employee on-boarding, professional development, and
      leadership training. As part of the PDE team, your job
      responsibilities include working within HR to create and maintain
      PDE’s offerings, and it is important that you be present at UWM to
      be part of this group effort.

Dkt. Nos. 40 at ¶11; 40-6.

      Kuiper’s November 21, 2013 letter also indicated that providing a stress-

free environment was not a reasonable accommodation for the workplace. Dkt.

Nos. 40 at ¶12; 40-6. Kuiper stated that it was difficult to respond to the

allegations that the plaintiff’s work environment was chaotic and toxic without

specific details. Id. He suggested that the plaintiff submit a complaint to UWM’s

Office of Equity and Diversity Services (EDS) if she felt she was being

discriminated against or harassed based on a protected characteristic. Id. At

the same time, Kuiper offered the plaintiff the ability to leave work for

appointments with her therapist as needed. Dkt. Nos. 40 at ¶13; 40-6. He also

offered a temporary reduction in work hours using FMLA leave. Id. However, he




                                          21
did not approve a complete fluid work schedule, such as working in the middle

of the night, due to the need for reliable and predictable attendance. Id.

       On November 25, 2013, Kuiper wrote to the plaintiff indicating that she

could make a request for intermittent FMLA leave and/or reduced work week

under the FMLA but it would only be approved provided that work occur on

site at UWM during her regularly scheduled hours. Dkt. Nos. 40 at ¶14; 40-7.

       On December 6, 2013, the plaintiff emailed Kuiper a Fitness for Duty

Medical Certification, a new FMLA request and a new disability accommodation

form. Dkt. Nos. 40 at ¶15; 40-8. In the new Disability Accommodation form,

the plaintiff asked “to record any in-person meeting involving task assignments

or status updates,” to flex her schedule between 6 a.m. and 6 p.m. and to be

able to work from various areas on the UWM campus outside of her assigned

office. Id.

       Kuiper responded to the plaintiff on December 10, 2013, indicating that,

per her Fitness for Duty Medical Certification, she should return to work on

December 13, 2013. Dkt. Nos. 40 at ¶16; 40-9. The letter granted her

permission to attend medical appointments as needed and granted her request

to record meetings. Id. The next day, Rabbi Cohen submitted a letter to Kuiper

indicating that the “key aspect of [the plaintiff’s] accommodation request [was]

that it provides some flexibility to ‘clear her head’ and return to work duties

after taking the necessary steps to control the episode.” Dkt. Nos. 40 at ¶17;

40-10. The plaintiff returned to work on December 13, 2013, worked at her

regular work station and performed her job functions. Dkt. No. 42 at 25.

                                        22
      On December 26, 2013, Kuiper responded to Rabbi Cohen seeking

clarification on the types of accommodations being requested. Dkt. Nos. 40 at

¶18; 40-11. Rabbi Cohen responded on January 10, 2014, reiterating his

request that the plaintiff work on campus but not in her regular office. Dkt.

Nos. 40 at ¶19; 40-12. The plaintiff testified in her deposition that she asked to

work outside of her workspace because sitting outside of Bradbury’s office and

listening to Bradbury gave the plaintiff acute anxiety. Dkt. No. 42 at 24. She

also testified that she could perform her job anywhere away from Bradbury. Id.

      Kuiper asked Weslow and Bradbury whether this request to work in an

alternative office space was reasonable. Dkt. No. 40 at ¶20. They were

amenable to moving her work station, but felt that it was not reasonable to

have her work all over campus. Id. She needed to work in a particular place so

she could have supervision. Id.

      On January 14, 2014, Kuiper responded to the plaintiff’s November 27,

2013 accommodation request. Dkt. Nos. 40 at ¶21; 40-13. He said that he was

denying the plaintiff’s request to work a flex schedule between 6 a.m. and 6

p.m. because her work required that she maintain a predictable schedule. Id.

He determined that it was unreasonable to allow the plaintiff to change her

hours daily at her discretion. Id. In his response, Kuiper denied the plaintiff’s

request to work somewhere other than her assigned workspace for lack of

specificity as to what part of the plaintiff’s working environment was

problematic. Dkt. No. 40 at ¶22; 40-13. Kuiper’s letter indicated that the

plaintiff could use FMLA leave to “step back momentarily” from her work if she

                                        23
was experiencing medical symptoms. Dkt. Nos. 40 at ¶23; 40-13. He also

indicated that she could request to change her regularly scheduled work hours.

Id.

            9.    The Decision to Lay Off the Plaintiff

      With the decommissioning of the MyDev Tool, the IS Comprehensive

Services Specialist position—dedicated solely to support the tool—was no

longer necessary. Dkt. No. 36 at ¶14. Decommissioning MyDev meant that the

plaintiff’s position at UWM was obsolete. Dkt. Nos. 39 at ¶22; 38 at ¶13. UWM

needed to eliminate the position that supported the MyDev Tool and lay off an

IS Comprehensive Services Specialist. Id.

      Prior to her layoff date, the plaintiff had certain transfer, demotion and

displacement rights available to her, which are detailed in Wis. Adm. Code

Chapter ER-MRS 22 (Layoff Procedure) and Chapter 232 of the Wisconsin

Human Sources Handbook (Layoff of Permanent Classified Employees). Dkt.

Nos. 36 at ¶22; 36-2. Specifically, the plaintiff had mandatory restoration

rights to a vacancy in her employing unit (UWM’s Division of Finance &

Administrative Affairs) at or closest to the same or counterpart pay range level

from which she left, provided she was qualified to perform the work after being

given customary orientation provided to newly hired workers in such a

position. Dkt. Nos. 36 at ¶23; 36-2.

      When considering the plaintiff’s rights in the layoff process, Bradbury

and Weslow sought to determine whether the plaintiff had the right to displace

(or “bump”) another employee with the same title and classification who worked

                                       24
in the same business unit. Dkt. No. 38 at ¶15. They identified two potential

such employees: Carla Sagert and Michael Enstrom. Id. The plaintiff had the

most seniority of the three but Sagert and Enstrom were exempted from layoff

for “special or superior skills” under Wis. Am. Code. §ER-MRS 22.06. Dkt. No.

36 at ¶16.

      Sagert worked as the manager of all Information Systems in Human

Resources (known as HRIS). Dkt. Nos. 36 at ¶17; 36-1. She was responsible for

generating, coordinating and interpreting data that supported a wide variety of

campus initiatives and projects. Id. She monitored HRIS for data security,

validity, and accuracy. Id. Sagert’s job required a thorough understanding of

HRIS as it affects higher education. Id. Sagert worked and cooperated with

other campus technical experts, guided the department’s technical priorities,

and managed up to three full-time staff members and, at times, other

temporary and/or part-time staff. Dkt. Nos. 36 at ¶18; 36-1.

      Enstrom was the FAA’s Business Process Automation Project Leader.

Dkt. Nos. 37 at ¶12; 36-16. He was responsible for leading teams on projects at

UWM involving business process mapping and process improvements of the

division, including processes that had campus-wide impact. Id. He collaborated

with other campus technical experts, directed team efforts, provided business

analysis, and facilitated implementation planning with a wide range of diverse

stakeholders. Id. His projects included leading UWM’s e-Workflow planning

team and developing a request for proposal (RFP) for eWorkflow software. Id.




                                      25
      Weslow and Bradbury determined that the plaintiff did not have the

skills necessary to perform Sagert’s or Enstrom’s job duties, nor could she

obtain those skills within the two or three weeks of a customary orientation

and training period. Dkt. Nos. 39 at ¶25; 38 at ¶18. Weslow and Bradbury

concluded that the plaintiff was the appropriate employee to layoff under

OSER’s rules and regulations; they consulted with Vice Chancellor Van Harpen

who also agreed with their analysis. Dkt. Nos. 39 at ¶26; 36 at ¶19. On

January 31, 2014 prior to the layoff being effected, Weslow was replaced as HR

Director by Elizabeth Forman in an interim capacity. Dkt. No. 36 at ¶19.

Forman also was consulted and agreed that the plaintiff should be subject to

the state’s layoff rules. Dkt. Nos. 36 at ¶19; 39 at ¶26. In consultation with

Weslow and UWM’s Office of Legal Affairs, Bradbury issued the plaintiff an At-

Risk letter on May 5, 2014. Dkt. Nos. 38 at ¶14; 38-2.

      If the plaintiff believed that the layoff rules were improperly applied, she

had the right to appeal the layoff decision to the Wisconsin Employee Rights

Commission (WERC). Dkt. Nos. 36 at ¶21; 42 at 25. On June 6, 2014, the

plaintiff was notified that she was being laid off from her position as an IS

Comprehensive Services Specialist effective June 28, 2014. Dkt. Nos. 36 at

¶20; 36-2. As the plaintiff’s position was part of the Wisconsin Civil Service

system, it was subject to the Office of State Employment Relations (OSER)

regulations regarding layoff. Id.




                                        26
        After the plaintiff’s June 28, 2014 layoff date, she had certain

reinstatement rights that allowed UWM to place her into a vacancy in the

classified service at its discretion. Dkt. Nos. 36 at ¶24; 36-2.

        On September 8, 2014, UWM began a recruitment for an Information

Processing Consultant in the UWM Libraries. Dkt. No. 36 at ¶25; 36-3. This

position was an Academic Staff position and not part of the State civil service

system. Id. That meant that OSER’s rules did not apply and that the plaintiff

had no restoration rights or reinstatement eligibility to this position. Dkt. Nos.

36 at ¶25; 36-3. Consistent with its standard practices for Academic Staff

recruitments, UWM formed a Search & Screen Committee for this position.

Dkt. No. 36 at ¶26. Thirty-one individuals applied for the Information

Processing Consultant position including the plaintiff. Dkt. Nos. 36 at ¶27; 36-

4. The committee determined that the plaintiff was one of twenty-one

applicants who did not meet the minimum requirements. Dkt. Nos. 36 at ¶27;

36-5.

        On August 20, 2014, UWM began a recruitment for a Financial Specialist

4 for the Office of Budget and Planning in the Division of Finance and

Administrative Affairs. Dkt. Nos. 36 at ¶28; 36-6. It was a state civil service

position, but because the pay range was not the same or similar to the

plaintiff’s, she was not entitled to mandatory restoration. Dkt. No. 36 at ¶28.

The Search & Screen Committee formed for the Financial Specialist 4 position

concluded that the plaintiff was not qualified for the position because she had

no financial experience. Dkt. No. 36 at ¶29; 36-7.

                                         27
      On September 3, 2014, UWM began to recruit for a Budget & Policy

Analyst for the Office of Budget and Planning. Dkt. Nos. 36 at ¶30; 36-8. This

was a state civil service position, but the plaintiff was not entitled to mandatory

restoration because the pay range was not the same or similar to her former

position. Dkt. No. 36 at 30. The Search & Screen Committee for the Budget &

Policy Analyst position concluded that the plaintiff was not qualified for the

position as she had no financial expertise. Dkt. Nos. 36 at ¶31; 36-9.

      No member of the Search and Screen Committees involved in the

evaluating the plaintiff’s application for the Budget & Policy Analyst, Financial

Specialist 4 or Processing Consultant positions would have had reason to know

that the plaintiff was an individual with a disability or that she had previously

filed an EEOC complaint against UWM. Dkt. No. 36 at ¶32. None of these

individuals were involved with evaluating the plaintiff’s accommodation

requests when she was employed by UWM as an IS Comprehensive Services

Specialist or with responding to her prior EEOC complaint against UWM. Id.

      At the time the defendants filed their summary judgment motion, UWM

had experienced a downsizing of its work force, was in year five of a six-year

tuition freeze and had simultaneously experienced the largest cuts in state

appropriations in UWM’s history. Dkt. No. 36 at ¶12. Since 2011, enrollment

had declined about twenty percent. Id. As a result of these factors, staffing

levels had declined about ten percent over the previous three years. Id.




                                        28
      C.      Staffing/Comparators

      At the time of the plaintiff’s layoff, there were six UWM employees with

the OSER classification IS Comprehensive Service Specialist. Dkt. Nos. 36 at

¶35; 36-11.

 Name          Sex        Start Date    Years in     Department       Rate as of
                          in            Position                      June 2014
                          Specialist
                          Position
 Abraham,      F          10/11/09      4.7          FAA-HR           $27.979
 Molly
 Brockman,     M          8/27/07       6.8          FAA-UITS         $27.998
 Kyle
 Enstrom,      M          11/07/10      3.6          FAA-             $41.268
 Michael                                             Integrated
                                                     Administrative
                                                     Services
 Kaja, Ricky M            12/20/04      5.3          University       $31.089
                                                     Relations
 Madson,       M          6/18/07       5.3          University       $32.994
 Quinn                                               Relations
 Sagert,       F          7/1/12        2.0          FAA-HR           $36.360
 Carla


Id.

      In her EDS complaint, the plaintiff asserted that she should be compared

to Ricky Kaja and Quinn Madson, but both of those individuals worked in

different departments in UWM. Dkt. No. 36 at ¶36. Madson was hired in June

2007 at a rate of $28.736. Dkt. Nos. 36 at ¶37; 36-11. His initial salary was

higher than the plaintiff’s for a number of reasons, including market

competition at the time of hire, aggressive salary negotiations, experience, the

specific requirements of the job in question (web and mobile application design




                                       29
and development) and the fact that he was hired by a different unit than the

plaintiff. Id.

       Madson was promoted to IS Comprehensive Services Specialist on March

15, 2009, a few months before the plaintiff. Dkt. Nos. 37 at ¶13; 36-11. At the

time, Madson required a pay increase of $2.021, which was slightly less than

the increase the plaintiff received for similar promotion. Madson’s job duties

differed significantly from the plaintiff’s. Dkt. Nos. 37 at ¶14; 36-14. Madson

was hired as a web application developer and a web development technical

lead. Id. His primary duties included working with a wide variety of campus

clients on web design coordination and consultation, and the production of web

applications and mobile applications. Id. He was responsible for developing and

promoting security best practices for web application development, and

promoting best practices for technical infrastructure and application design

standards for use by technical staff from UITS and other campus divisions. Id.

       Kaja was a web applications developer for the Web and Mobile Design

unit and performed duties similar to Madson. Dkt. Nos. 36 at ¶38; 36-13. At

the time of his hire, Kaja’s starting salary was $0.893 higher than the

plaintiff’s. Id. This difference is attributable to a number of factors, including

market conditions at the time of hire, salary negotiations, experience, the job

requirements (web and mobile app design and development) and the fact that

he was hired by a different unit than the plaintiff. Dkt. Nos. 36 at ¶38; 36-13.

       When Kaja was hired, the factors affecting his salary included (1) a

comparative salary analysis of nine similar positions to the IS Comprehensive

                                         30
Services Senior position compiled by Jacobson from a variety of salary surveys;

(2) Kaja’s skills and abilities, and (3) reference to the salaries of other

individuals in the unit. Dkt. No. 37 at ¶15.

       Kaja received a Discretionary Compensation Adjustment on February 3,

2008, in the amount of $2.516. Dkt. Nos. 36 at ¶39; 36-15. The reason for this

increase was market competition and compression. Id. Specifically, it was an

attempt to bring Kaja’s salary in line with Madson’s as they worked in the same

unit and were performing very similar work.

       The other three IS Comprehensive Services Specialists employed by UWM

at the time of the plaintiff’s layoff were hired directly into the IS Comprehensive

Services Specialist position and so were not subject to OSER’s limit on the

amount of pay increase when promoting with a series. Dkt. No. 36 at ¶40. As a

result, they had substantially more latitude to negotiate their starting pay-rate,

including taking into consideration their specific job duties and market factors.

Id.

       Finally, Enstrom and Sagert were employed by the same employing unit

as the plaintiff, but both performed substantially different jobs. Enstrom’s and

Sagert’s positions required a much higher degree of technical skill that the

plaintiff’s. Dkt. Nos. 36 at ¶41; 36-16; 37 at ¶16.

III.   Conclusions of Law

       A.    Title VII Discrimination

       The plaintiff has alleged two types of claims under Title VII: gender

discrimination and retaliation. Before turning to the merits of each claim, the

                                         31
court notes that the plaintiff named five individual defendants in her second

amended complaint—Weslow, Bradbury, Venugopalan, Britz and Kuiper. Dkt.

No. 16. Title VII does not impose individual or supervisory liability; a plaintiff

suing under Title VII may sue only those meeting the statutory definition of

“employer.” Thanongsinh v. Bd. of Educ., 462 F.3d 762, 772 n.7 (7th Cir.

2006). The court will dismiss the plaintiff’s Title VII claims against Weslow,

Bradbury, Venugopalan, Britz and Kuiper in their individual capacities.

             1.    Sex Discrimination

       Title VII prohibits intentional discrimination in employment on the basis

of statutorily proscribed factors, including sex. Joll v. Valpraraiso Community

Schools, No. 18-3630, 2020 WL 1316688, *5 (7th Cir. Mar. 20, 2020). The sole

question is causation: whether the defendant made the decision to lay off the

plaintiff because of sex. The plaintiff can rely on direct or circumstantial

evidence of causation. Id. (citing Ortiz v. Werner Enterprises, Inc., 834 F.3d

760, 764-54 (7th Cir. 2016). Circumstantial evidence includes ambiguous or

suggestive comments or conduct, better treatment of people similarly situated

but for the protected characteristic and dishonest employer justifications for

disparate treatment. Id. (citing Troupe v. May Dep’t Stores Co., 20 F.3d 734,

736 (7th Cir. 1994)).

      A plaintiff can also utilize the burden-shifting framework of McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973). Id. (citing Coleman v. Donahoe,

667 F.3d 835, 863 (7th Cir. 2012). A plaintiff using this framework has the

initial burden of establishing that she (1) belonged to a protected class; (2) met

                                         32
her employer’s legitimate expectations; (3) suffered an adverse employment

action; and (4) was similarly situated to other employees who were not

members of the protected class and were treated better. David v. Bd. of Trs. of

Cmty. Coll. Dist. No. 50, 846 F.3d 216, 225 (7th Cir. 2017). If the plaintiff

satisfies that burden, the employer must articulate a legitimate,

nondiscriminatory reason for the adverse employment action. Id. At that point,

the burden shifts back to the plaintiff to show that the employer’s explanation

is pretextual. Id. Regardless of how the plaintiff chooses to proceed, the court

on summary judgment must consider all admissible evidence to decide whether

a reasonable jury could find that the plaintiff suffered an adverse

action because of her sex.

      The defendant moved for summary judgment on the ground that it had a

legitimate, nondiscriminatory reason for the decision to layoff the plaintiff. The

plaintiff’s primary job duty between 2004-2014 was to create and maintain the

MyDev software program, using a language called cold fusion. Over the course

of ten years, the defendant shifted toward web-based programs and multiple

people expressed concerns about the long-term viability of MyDev. The

defendants convened a task force to evaluate three departments, including

MyDev, before the plaintiff filed a discrimination complaint. Jacobson, who

knew nothing of the plaintiff’s discrimination complaint—and who is not

accused of discriminating against the plaintiff—conducted an independent

audit with his staff and identified significant concerns with the program. Once




                                        33
the decision was made to sunset MyDev, the plaintiff’s position became

obsolete.

      The defendant readily acknowledges that under the civil service program,

the plaintiff could have displaced another employee if she could perform that

employee’s duties after customary orientation and training. Bradbury identified

two possible employees—Sagert and Enstrom—and determined that the

plaintiff could not take over either position with customary orientation and

training. Both Sagert and Enstrom had specialized duties. Sagert managed all

Information Systems in Human Resources, meaning that she generated,

coordinated and interpreted data for a wide variety of campus initiatives and

projects. She also monitored HRIS for data security, validity, and accuracy with

other campus technical experts, guided the department’s technical priorities,

and managed up to three full-time staff members and at times other temporary

and/or part-time staff. Enstrom was the FAA’s Business Process Automation

Leader responsible for leading teams on projects at UWM involving business

process mapping and process improvements for the Division. He collaborated

with campus technical experts, directed team efforts, provided business

analysis, and facilitates implementation planning with a wide range of diverse

stakeholders. He led UWM’s e-Workflow planning team and developed a request

for proposal for eWorkflow software.

      In her opposition to the summary judgment motion, the plaintiff didn’t

respond to any of these arguments. Her opposition brief mentions sex

discrimination once—in a heading—but the body of the brief discusses Title VII

                                       34
retaliation. Dkt. No. 43 at 5. The burden is on the plaintiff to come forward with

some evidence in opposition to summary judgment to support her claim that

the defendants discriminated against her based on sex. She could have relied

on direct or circumstantial evidence, but she had to present some evidence to

show the court that the defendant made its layoff decision because of her sex.

      The plaintiff admits that she filed a sex discrimination complaint in 2012

naming Britz and Venugopalan. Dkt. No. 52 at ¶40. She also admits that Britz

did nothing to overtly discriminate against her—he simply refused to take her

complaint seriously. Id. at ¶45. She testified in her deposition that

Venugopalan allegedly discriminated against her because he was dismissive of

what she did, was too busy to meet with her and (she believed) disregarded her

request for a raise. Dkt. No. 42 at 21. Without something in the record that ties

the defendant’s decision to the plaintiff’s sex, the court must grant the

defendant’s motion for summary judgment on the Title VII gender

discrimination claim.

            2.     Retaliation

      The second amended complaint and brief in opposition to summary

judgment blur legal theories, but the heart of the plaintiff’s claims appears to

be her belief that her employer retaliated against her for exercising her rights

under Title VII. In opposing summary judgment, the plaintiff says that “[t]he

claims for which [she] has the best evidence are her claims that she was

targeted for layoff beginning in 2013 because she had filed a discrimination

complaint in mid-2012, and that in late 2013 she was denied accommodations

                                        35
for her disabilities. Her employment ended when she was laid off in June

2014.” Dkt. No. 43 at 1. The plaintiff appears to contend that this “best

evidence” supports her retaliation theory.

      Title VII makes it unlawful for an employer to “discriminate against any

of his employees . . . because [the employee] has opposed any practice made an

unlawful employment practice by this subchapter.” 42 U.S.C. § 2000e-3(a). The

plaintiff can choose to prove her claim through either the direct or indirect

methods of proof. Poullard v. McDonald, 829 F.3d 844, 856 (7th Cir. 2016).

The direct method requires proof that (1) she engaged in a protected activity; (2)

she suffered an adverse employment action; and (3) there was a causal

connection between the two. Id. The indirect method requires her to show the

same first two elements that she must show in the indirect method. Id. “To

complete [the] prima facie case and move on to the issue of pretext, [she] also

would need to offer evidence that [she] met the department’s legitimate

expectations and that [she] was treated less favorably than similarly situated

employees who did not engage in protected activity.” Id. Under either approach,

the court asks whether a reasonable trier of fact could infer retaliation. Id.

      The court must consider all the evidence in the record when reviewing

the retaliation claim. The plaintiff filed an internal complaint of discrimination

on April 12, 2012, requested accommodations for a disability in 2013 and was

laid off in June of 2014. The issue is causation—“whether the evidence would

permit a reasonable factfinder to conclude that the plaintiff’s race, ethnicity,

sex, religion, or other proscribed factor caused the discharge or other adverse

                                        36
employment action,” considering the evidence “as a whole.” Ortiz, 834 F.3d at

765. Factors to consider in this analysis include suspicious timing, ambiguous

statements of animus, whether other employees were treated differently or

evidence that the explanation for the adverse employment action was

pretextual. Greengrass v. Int’l Monetary Sys., Ltd., 776 F.3d 481, 486 (7th Cir.

2015).

      The defendants again point to their legitimate, nondiscriminatory reason

for the plaintiff’s layoff: the decommissioning of MyDev. The task force

convened two months before the plaintiff filed an internal complaint. The task

force determined that the Employee Development program should move into

Human Resources, and that the director of Human Resources asked IT to

study the effectiveness of MyDev. Jacobson conducted the independent audit,

knowing nothing about a prior internal complaint filed by the plaintiff. UWM no

longer supported the MyDev platform, it hadn’t been updated and it raised

security concerns. The task force led to an independent audit by someone who

had no decision-making authority with respect to MyDev or the plaintiff’s

position.

      Jacobson found that security access to MyDev was defective and did not

meet industry standards. Dkt. No. 37 at ¶9. Any user with access to the

application could view, edit or delete anyone else’s data or trigger emails to any

events registrants. Id. It was impossible to effectively identify whether someone

had gained inappropriate access to the tool or if an attack on the tool was being

attempted. Id. MyDev lacked clear organizational and technical structure, with

                                        37
a significant number of redundant and outdated files. Id. It was not mobile

device compatible and did not meet web accessibility standards. Id.

      Significantly, the plaintiff admits that with the decommissioning of the

MyDev tool, the IS Comprehensive Services Specialist position that was

dedicated solely to supporting that tool was no longer necessary. Dkt. No. 52 at

¶106. She also admits that UWM needed to eliminate the position that

supported the MyDev Tool and lay off an IS Comprehensive Services Specialist.

Id.

      Despite these admissions, the plaintiff relies on two pieces of evidence in

opposition to summary judgment. First, she argues timing: she filed a

discrimination complaint, she asked for accommodations and the defendant

terminated her position. Second, she relies on the declaration of Ann Rudolph,

the person who briefly supervised the plaintiff after Weslow and Bradbury took

over the department. According to Rudolph, Bradbury planned to

decommission MyDev before the audit concluded. The plaintiff also points to

what is missing from the record—neither Vice Chancellor Van Harpen nor the

Human Resources Director Sue Weslow provided declarations indicating that

they did not know the plaintiff had filed a discrimination complaint.

      The period between the plaintiff’s protected activity and the decision to

lay her off is too long to raise an inference of causation. The layoff occurred

almost twenty-five months after the plaintiff filed her EDS complaint. Carter v.

Chi. State Univ., 778 F.3d 651, 658 (7th Cir. 2015) (holding a temporal

proximity of seven months was not suspicious); Naficy v. Ill. Dep. of Human

                                        38
Servs., 697 F.3d 504, 513 (7th Cir. 2012) (holding nine-month gap did “little to

raise suspicion”); Jajeh v. Cty. of Cook, 678 F.3d 560, 570 (7th Cir. 2012)

(concluding that a five month gap between protected activity and adverse

action did not amount to suspicious timing). And there were intervening

factors—Jacobson’s conclusions and the determination to decommission

MyDev and eliminate the IS Comprehensive Services Specialist position that

supported it.

      The court also has considered the timing in connection with the Rudolph

declaration. Rudolph provided an email dated August 21, 2013 from Bradbury;

in the context of discussing what the plaintiff should be doing with her time,

Bradbury stated as of that date “we are going to sunset MyDev.” Dkt. No. 45-2.

At paragraph six of her declaration, Rudolph said that while Bradbury never

told her to discharge the plaintiff, Bradbury “repeatedly” told her that MyDev

was going to sunset and that that the plaintiff was difficult to work with. Dkt.

No. 45 at ¶6. Rudolph stated that it was “implied that by ending [the plaintiff’s]

management of myDev that her employment would be eliminated, and that I

needed to deal with her past and current problems in order to eliminate that

employment.” Id. In her declaration, Bradbury attested that as of September 9,

2013, she was not aware that the plaintiff had filed an internal discrimination

complaint over a year earlier. Dkt. No. 38 at ¶8. The plaintiff does not dispute

that Weslow never told Rudolph to terminate the plaintiff. Dkt. No. 52 at ¶56.

      It is not clear to the court why the plaintiff believes that this timing

sequence—an email from Bradbury dated August 21, 2013, indicating that

                                        39
MyDev was going to sunset, coupled with undisputed assertions that Bradbury

didn’t know about the plaintiff’s discrimination complaint filed a year earlier

and the fact that Weslow didn’t tell Rudolph to fire the plaintiff—shows that the

June 28, 2014 layoff was caused by retaliation for filing the discrimination

claim in 2012. The plaintiff filed the internal complaint over two years before

the defendant eliminated her position. The plaintiff does not dispute that the

decommissioning of MyDev eliminated the need for her position. Perhaps the

plaintiff means to argue that the decommissioning of MyDev was the retaliatory

act. But plaintiff has not presented any record evidence refuting the design

flaws and findings of the audit by Jacobson. Again, Bradbury did not know the

plaintiff had filed a complaint in 2012 and it was VanHarpen’s decision—not

Bradbury’s—to sunset MyDev on January 31, 2014.

      The plaintiff might have been able to identify a genuine issue of material

fact had there been evidence that (1) defendants made the decision to sunset

MyDev in order to eliminate the plaintiff’s position and (2) this occurred before

the defendants convened the CIPD/LTC/MyDev task force in February 2012.

The court could not locate any such evidence in the record. When Britz

convened the task force, he staffed it with people who had no decision-making

authority with respect to the plaintiff. That task force recommended that the

Employee Development Program move into Human Resources. After the move,

Weslow and Bradbury asked the plaintiff to prepare a list of projects she was

working on and it took five months for the plaintiff to respond. Dkt. No. 52 at

¶¶50, 55. Only then did Bradbury and Weslow decide that MyDev should be

                                        40
studied by someone outside of the Human Resources Department. Weslow then

called for the audit by Jacobson, who had nothing to do with the ultimate

decision to sunset MyDev or lay off the plaintiff.

      Nor could the court locate evidence suggesting that Weslow or

Bradbury—or even VanHarpen—interfered with Jacobson’s factfinding or that

they attempted to sway the outcome of Jacobson’s report. Jacobson’s

November 7, 2013 report made specific findings regarding MyDev’s

organizational and technical structure, redundant and outdated files and

noncompliance with web accessibility standards.

      The plaintiff’s claims are based on assumptions and speculation. The

facts that the plaintiff filed an internal complaint in 2012 and was let go in

2014 do not raise genuine issues of material fact as to whether the internal

complaint was the cause of the layoff; no reasonable jury could conclude that

the defendants decommissioned ten-year-old, deficient software in retaliation

against the plaintiff because she had filed a complaint years before. The court

will grant summary judgment on this claim.

      B.     FMLA, Rehabilitation Act and ADA

      The plaintiff’s FMLA, Rehabilitation Act and ADA claims appear together

in two paragraphs of the second amended complaint. Dkt. No. 16 at ¶¶47, 48.

She alleges that the defendants violated her rights under the ADA and the

Rehabilitation Act by refusing to allow her to return to work after her leave,

refusing to provide her with accommodations and discharging her because of

her disabilities. Id. at ¶47. The plaintiff also alleges that the defendants

                                         41
interfered with her FMLA rights and retaliated against her for exercising those

rights by failing to offer or suggest alternative accommodations. Id. at ¶48. In

opposition to summary judgment, the plaintiff frames her claims as a single

failure-to-accommodate claim. Dkt. No. 43 at 10. The plaintiff explains that the

defendants violated the ADA when they forced her to “take an extended leave

instead of engaging in the interactive process and providing her with

accommodations adequate for her to return to work.” Id. at 11.

      The ADA prohibits any entity from discriminating against a qualified

individual on the basis of disability.” 42 U.S.C. § 12112(a). The Rehabilitation

Act prohibits discrimination against a “qualified individual with a disability . . .

solely by reason of her or his disability.” 29 U.S.C. § 794(a); see Monroe v. Ind.

Dep’t of Transp., 871 F.3d 495, 504-05 (7th Cir. 2017). “Aside from the ‘solely

by reason of’ standard of causation . . . the Rehabilitation Act incorporates the

standards applicable to Title I of the ADA.” Id. Under the Rehabilitation Act, a

plaintiff can establish disability discrimination in “three different ways: ‘(1) the

defendant intentionally acted on the basis of the disability, (2) the defendant

refused to provide a reasonable modification, or (3) the defendant’s rule

disproportionally impacts disabled people.’” A.H. ex rel. Holzmueller v. Ill. High

School Ass’n., 881 F.3d 587, 592-93 (7th Cir. 2018) (quoting Washington v.

Ind. High Sch. Athletic Ass’n, Inc., 181 F.3d 840, 847 (7th Cir. 1999)).

      The plaintiff’s failure-to-accommodate theory requires a showing that (1)

she “was a qualified individual with a disability,” (2) her employer “was aware

of her disability,” and (3) the employer “failed to reasonably accommodate her

                                         42
disability.” Yochim v. Carson, 935 F.3d 586, 590 (7th Cir. 2019). “The

accommodation obligation . . . brings with it a requirement that both the

employer and the employee engage in a flexible ‘interactive process’ and make a

‘good faith effort’ to determine what accommodations are necessary.” Id. at 591

(quoting Lawler v. Peoria Sch. Dist. No. 150, 837 F.3d 779, 786 (7th Cir.

2016)). An employer need only provide a “reasonable accommodation, not the

accommodation [the employee] would prefer.” Id. (quoting Hoppe v. Lewis Univ.,

692 F.3d 833, 840 (7th Cir. 2012)).

      The parties agree that the plaintiff was a qualified individual with a

disability and that the defendants knew of her disability. The question is

whether the defendants failed to reasonably accommodate that disability. The

facts are largely undisputed, which allows this court to resolve the matter on

summary judgment.

      On September 20, 2013, two weeks after Weslow engaged Jacobson to

study the effectiveness of MyDev, the plaintiff called in sick. Dkt. No. 52 at ¶64.

The doctor completing the FMLA form estimated that the plaintiff’s incapacity

would last through April 2014—approximately seven months. Dkt. No. 40-1 at

3. The defendants approved the leave through December 12, 2013, which

would have exhausted the plaintiff’s eligible leave under the FMLA and WFMLA

for 2013. Dkt. No. 52 at ¶65.

      After that point, the defendants engaged in the “flexible, interactive

accommodation process” contemplated by the Rehabilitation Act and the ADA.

See Rehling v. City of Chi., 207 F.3d 1009, 1015 (7th Cir. 2000). In her second

                                        43
amended complaint the plaintiff alleged that the defendants interfered with her

FMLA when she tried to return to work early. The record evidence contradicts

those allegations. The plaintiff emailed a Fitness for Duty Certification from a

different doctor on October 9, 2013 saying that she could work twenty hours

per week from home. Dkt. No. 52 at ¶66. The next day, Bradbury responded

that, although the plaintiff had raised this proposal in the context of FMLA

leave, it was really a request for accommodation, and he provided a copy of the

defendants’ disability Accommodation Request Form and asked the plaintiff to

complete it. Id. at ¶67.

      The defendants responded to each of the plaintiff’s requests, granting

some of the requested accommodations, rejecting some and offering others. The

plaintiff emailed Kuiper, the defendants’ Disabilities in Employment

Coordinator, on October 14, 2013, asking to work twenty hours per week from

home. Id. at ¶68. Kuiper, who did not know that the plaintiff had filed a

discrimination complaint in 2012, dkt. no. 40 at ¶6, asked for additional

healthcare provider information, dkt. no. 52 at ¶68. The plaintiff did not

provide that information until November 5, 2018. Id. at ¶70. The information

provided said that the plaintiff felt the environment was chaotic and toxic, but

the plaintiff admits that she never provided concrete details about what it was

that made her work environment chaotic and toxic. Id. at ¶¶70, 71.

      Kuiper considered the information provided, consulted with the plaintiff’s

supervisor and reviewed the plaintiff’s position description before responding to




                                       44
the plaintiff on November 21, 2013. Id. at ¶¶, 73, 74. In denying the plaintiff’s

request, Kuiper explained:

      After review of your position description and discussion of your job
      duties with your Department, I am denying your request to work
      from home as you are unable to perform the essential functions of
      your job without being present at UWM. Specifically, there is little
      to no ability to supervise your work if it is performed at home, you
      need to interact fact-to-face with your supervisor, peers and
      customers, you are expected to participate in campus user groups,
      teams and committees, and you must be able to handle immediately
      an problems that may arise with the Employee Development system.
      In addition, as you know, the Professional Development and
      Education (PDE) unit with the Department of Human Resources is
      a new entity (since February 2013) with newly assigned
      responsibilities from the Chancellor’s Best Place to Work Initiative,
      including supervisory training, augmented employee on-boarding,
      professional development, and leadership training. As part of the
      PDE team, your job responsibilities include working with HR to
      create and maintain PDE’s offering and it is important that you be
      present at UWM to be part of this group effort.

Dkt. Nos. 52 at ¶74; 40-6.

      The plaintiff has not refuted the reasons given by Kuiper. The plaintiff

filed the declaration of a former UWM employee, Steven Premeau, who worked

in several different departments during his time at UWM. Dkt. No. 47. Premeau

said that when he worked for the defendants as an IT professional, he was able

to work from home one day a week from 2007 to 2009 and on Wednesday

afternoons from 2010 to 2017. Dkt. No. 47 at ¶9. He also asserted that UWM

still used cold fusion to create some publications, id. at ¶7, identified others

who’d worked remotely, id. at ¶¶10-11, and “recalled” that “when other IT

professionals’ positions became obsolete, they were offered positions as service

managers,” id. at ¶12. This proffered testimony does not refute Kuiper’s

conclusions about the tasks performed by the plaintiff and the need for her to
                                        45
be on campus. Premeau does not attest that he performed a job similar to the

plaintiff, outside of his assertion that he worked remotely while working “as an

IT professional.”

      In Kuiper’s November 21, 2013 letter, he offered the plaintiff alternative

accommodations such as the ability to leave twice a week for appointments

with her doctor once her leave was exhausted. Dkt. No. 40-6. He also offered

her a temporary reduction in hours using FMLA leave, with an opportunity to

request other accommodations if she used all of her leave and still needed a

reduced schedule. Id. To the extent that the plaintiff asked to be able to work a

fluid schedule, Kuiper denied the request because the plaintiff’s position

required reliable and predictable attendance during work hours to interact with

her supervisor, peers and customers. Id.

      The plaintiff filed a new Fitness for Duty Medical Certification on

December 6, 2013, asking to record any in-person meeting involving task

assignments or status updates, to flex her schedule between 6 a.m. and 6 p.m.

and to be able to work on campus outside of her assigned office. Dkt. No. 52 at

¶78. Kuiper responded four days later that the plaintiff should return to work

on December 13, 2013, but that he would allow her to attend medical

appointments as needed. Id. at ¶79. He also granted her request to record

meetings. Id. The plaintiff returned to work.

      Rabbi Cohen sent a letter on the plaintiff’s behalf on December 11, 2013,

indicating that the “key aspect” of the plaintiff’s accommodation request is that

she have flexibility to “clear her head.” Id. at ¶80. Kuiper responded to Rabbi

                                       46
Cohen on December 26, 2013, asking for clarification on the accommodations

request. Id. at ¶82. Rabbi Cohen responded January 10, 2014, asking that the

plaintiff be given the ability to work on campus but in another office. Id. at ¶83.

Kuiper followed up with Bradbury and Weslow, who said that the plaintiff

could move her work station but had to be somewhere where she would have

supervision. Id. at ¶85.

      Kuiper responded within four days, denying the plaintiff’s request for a

flexible schedule and the ability to work somewhere else because of a lack of

specificity. Id. at ¶¶86, 87. However, he offered the plaintiff the ability to “step

back momentarily” from her work if she was having symptoms and said that

she could request to change her regularly scheduled hours. Id. at ¶88.

      The question is whether a reasonable jury could conclude that the

defendants did not act reasonably in denying the request to work elsewhere on

campus or to work from home. The court evaluates that question mindful that

the plaintiff needed to be able to meet the essential functions of the job. 42

U.S.C. ¶12112(8). The defendants granted the plaintiff FMLA leave, allowed her

to attend all appointments and temporarily reduce hours if necessary, and

granted her request to record meetings.

      The plaintiff’s substantive response to the defendant’s motion on this

claim is found in three paragraphs on page ten of her brief. Dkt. No. 43 at 10.

She says that Kuiper denied her request without offering alternative

accommodations and made no attempt to find out what was toxic about the

environment or what could improve the environment. Id.

                                         47
       The letters in the record from Kuiper to the plaintiff reveal that Kuiper

always responded to the plaintiff, investigated her requests and granted some

of those requests or provided alternatives. He concluded that working from

home would not allow her to perform the essential functions of her job, and the

plaintiff has not refuted that beyond suggesting that he should have allowed

her to try it for a month. Dkt. No. 52 at ¶74. She proffered no evidence that

other people, performing similar job duties, worked from home twenty hours a

week or worked flexible schedules. She proffered no evidence that Bradbury or

Weslow allowed any employee in the department to work from home. The law

does not require that an employer provide the exact accommodation the

plaintiff prefers. Mobley v. Allstate Ins. Co., 531 F.3d 539, 546 (7th Cir. 2008);

Jay v. Intermet Wagner, Inc., 233 F.3d 1014, 1017 (7th Cir. 2000).

       The record shows that the defendants offered the plaintiff the ability to

leave for appointments, reduce her hours or step away if necessary. The

plaintiff says that Kuiper never tried to find out what was toxic about her

environment, but she simultaneously admits that she never provided Kuiper

with concrete details. Kuiper’s November 21, 2013 letter told the plaintiff that

she should file an EDS complaint if she felt that she was being discriminated

against or harassed because of protected characteristics. Dkt. No. 52 at ¶75.

The plaintiff filed the single complaint in 2012. There is no material issue of

fact on the failure-to-accommodate claim. The court grants summary judgment

on that claim, and the plaintiff has raised no other viable claim under federal

law.

                                        48
IV.   Conclusion

      The court GRANTS the defendants’ motion for summary judgment. Dkt.

No. 33.

      The court ORDERS that the case is dismissed and will enter judgment

accordingly.

      Dated in Milwaukee, Wisconsin this 8th day of April, 2020.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    United States District Judge




                                     49
